Citation Nr: 0308369	
Decision Date: 05/02/03    Archive Date: 05/15/03	

DOCKET NO.  02-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA compensation or 
pension benefits.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant does not have recognized qualifying service 
with the United States Armed Forces.  The appellant claims 
entitlement to VA benefits based upon his military service in 
the Philippines during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The United States Department of the Army certified in 
December 2001 that the appellant had no service as a member 
of the Philippine Commonwealth Army or with the recognized 
guerrillas in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant lacks qualifying service with the United States 
Armed Forces, and is not eligible for an award of VA 
compensation or pension benefits.  38 U.S.C.A. §§ 101, 107, 
5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 
3.13, 3.16, 3.8, 3.159, 3.203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  During the pendency of this matter, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000), codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002), was made 
law.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  

The evidence on file reveals that the RO notified the 
appellant of the evidence necessary to substantiate his claim 
in letters sent to him in September 2001 and January 2002, 
and in a June 2002 Statement of the Case.  The RO notified 
the appellant of the applicable provisions of VCAA in 
September 2001 and June 2002.  The appellant has been 
specifically notified that his claimed military service has 
not been recognized as qualifying service with the U. S. 
Armed Forces and he has been notified of the type of evidence 
necessary to substantiate such claim.  The VA has fulfilled 
its duty to inform the appellant.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  

Absent the required certification of service from the United 
States Service Department, which is determinative as a 
threshold matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the appellant's claim.  See 38 C.F.R. 
§ 3.159(d).  Nor, in the context of the law that applies to 
this case, is there any indication in the record that there 
is any evidence that could substantiate the claim that has 
not been obtained.  The U.S. Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
the VCAA are not applicable in cases which are decided as a 
matter of law, and not the underlying facts or development of 
the facts.  Manning v. Principi, No. 98-572 (U. S. Vet. App. 
Dec. 19, 2002); 38 U.S.C.A. §§  5102, 5103, 5103A, 5107.  
Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former 
law and the new VCAA, to the extent it is applicable. 

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi.  Under these circumstances, there 
is no prejudice to the appellant in proceeding with the 
adjudication of his appeal.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces.  38 C.F.R. § 3.6.  "armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force, or 
Coast Guard, and includes Reserve components.  38 C.F.R. 
§ 3.1.

Service in the Philippine Scouts (except that described in 
the next paragraph), the Insular Forces of the Navy, Samoan 
Native Guard, and Samoan Native Band of the Navy is included 
for pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.8(a).  
Service of persons enlisted unde § 14, Public Law 190, 79th 
Congress (active October 6, 1945), is included for 
compensation, and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Public Law 190 
as it constituted the sole authority for such enlistments 
during that period.  38 C.F.R. § 3.8(b).  

Under the applicable law, service in the New Philippine 
Scouts of § 14 of the Armed Forces Voluntary Recruitment Act 
of 1945 shall not be deemed to have been active military, 
naval or air service within the purposes of any laws 
administered by VA, except with respect to certain contracts 
of National Service Life Insurance, the Missing Persons' Act, 
compensation for service-connected disability or death, 
dependency and indemnity compensation and burial benefits.  
38 C.F.R. § 107.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or a certificate of discharge, with 
verification from the appropriate service department under 
the following conditions:  (1)  The evidence is a document 
issued by the Service Department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  .

The Court has held that "VA is prohibited from finding, on 
any basis other than a Service Department document, which VA 
believes to be authentic and accurate, or Service Department 
verification, that a particular individual served in the 
United States Armed Forces" Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, "Service Department findings 
are binding on the VA for purposes of establishing service in 
the U. S. Armed Forces."  Id.  See also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

Analysis:  The appellant submitted certain documents in 
support of his claim that he had qualifying active service 
with the United States Armed Forces.  Included was a 
certification from the Assistant Adjutant General for the 
Chief of Staff of a Philippine military unit, dated in July 
1990, indicating that the veteran was carried as a private in 
the "Approved Revised Reconstructed Grla Roster" of a 
particular unit of the Philippine military, with a date of 
recognition of April 1945.  Also 
submitted was a certification from the General Headquarters 
of the Armed Forces of the Philippines, dated in March 2000, 
indicating that the veteran had served with a particularly 
named Philippine unit as a private with a date of recognition 
of April 1945.  The purpose of this certification was listed 
as "USVA Reference."  

Upon receipt of this claim, the RO requested the appropriate 
Department of the United States Department of the Army, the 
United States Army Reserve Personnel Center, to verify the 
appellant's military service.  In December 2001, the United 
States Army Reserve Personnel Center certified that this 
individual had no service as a member of the Philippine 
Commonwealth Army, including the Recognized Guerrillas, in 
the service of the United States.  

Certifications of service submitted by the appellant were 
prepared and issued by Philippine agencies and cannot be 
accepted as proof of military service with the United States 
Armed Forces.  The Court has firmly held that findings by the 
United States Service Department verifying an individual's 
miliary service "are binding on VA for purposes of 
establishing service in the U. S. Armed Forces."  Dacoron v. 
Brown, 4 Vet. App. 115 (1993); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  The appellant has been informed of this 
essential fact.  VA is without authority to override, 
overrule or alter the determination of the relevant service 
department.  38 U.S.C.A. § 7104(c).  

The appellant has failed to submit valid evidence to prove 
that he had qualifying service with the United States Armed 
Forces.  VA is bound by the certification of the United 
States Department of the Army, which found that he did not 
have qualifying service as a member of the Philippine 
Commonwealth Army or with the Recognized Guerrillas in the 
service of the United States Armed Forces.  Accordingly, 
there is no legal basis for the appellant to be awarded 
eligibility for VA compensation or pension benefits.  The 
appellant's application for VA benefits must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA compensation or pension is denied.



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


